DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/05/2022 has been entered. 

Response to Arguments
Applicant's arguments filed 07/05/2022 with respect to claim 8 have been considered but are moot in view of the new ground(s) of rejection.
Notably, the claims remain replete with vague and indefinite language, failing to meet the requirements of 35 U.S.C. §112(b).  Applicant’s earnest effort in clarifying the claimed subject matter is respectfully requested.  The specific issues are further discussed in the rejections below.
Regarding the Drawings submitted 07/05/2022, these drawings do not have “satisfactory reproduction characteristics,” as alleged by Applicant (see first page, labeled page “11” of Remarks filed 07/05/2022).  The drawings appear to be somewhat smaller in size, and slightly darker, but of poorer quality—the lines remain pixelated, faint, and in greyscale, thereby preventing suitable reproduction.

Drawings
The drawings were received on 07/05/2022.  These drawings are not acceptable.
The drawings are objected to because of the following informalities.  
Appropriate correction is required.  
The examiner notes that the following may not be an exhaustive list of informalities.  It is suggested that the applicant thoroughly review the drawings.
Regarding Figures 1-14, Replacement drawing(s) in compliance with 37 CFR 1.84 and 37 CFR 1.121 (d) are required. The drawing(s) submitted are not acceptable because the lines are pixelated, faint, and in greyscale, thereby preventing suitable reproduction.  
Drawings are to be submitted in black ink (see 37 CFR 1.84(a)(1)).  Drawings must also have satisfactory reproduction characteristics; and every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined (see 37 CFR 1.84(l)).
Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10, 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 10, the limitation “the plurality of extensions extending from the rotatable magnet along a longitudinal axis of the rotatable magnet” (emphasis added) does not appear to have been described in the specification as originally filed; furthermore, this feature does not appear to be illustrated in the drawings as originally filed.  Thus, the limitation appears to comprise new matter impermissible under 35 U.S.C. §112(a).
Regarding claim 11, it is dependent on claim 10 and thereby inherit the deficiencies thereof.
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 8-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 8-20, the claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.  The structure which goes to make up the claimed apparatus must be clearly and positively specified in such a manner as to present a complete operative device.
The following examples of language failing to meet the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are given for Applicant’s benefit.  The following, however, may not constitute a complete listing of ambiguous language present in the pending claim(s).
Regarding claim 8, the limitation “A vortex-induced vibration power generation device” (line 1) and “wherein the vibration device generates electricity by converting ocean current energy into mechanical energy” (second page, lines 16-17) are, together and in combination with the rest of the claim, vague and indefinite.  
Notably, the claim fails to make clear how “ocean current energy” may be “convert[ed]” into “mechanical energy” as set forth.  
Furthermore, the claim fails to make clear how the “vortex-induced vibration” set forth in the preamble may be related to either the “ocean current energy” or “mechanical energy”.  
Lastly, the preamble sets forth a “power generation device” but fails to make clear whether it may be the “generate[d] electricity,” the “convert[ed] mechanical energy,” or some other power/energy which is “generat[ed]”.  It is recommended to use consistent claim terminology to more clearly and definitely set forth the metes and bounds of the patent protection sought.
Regarding claim 8, lines 3-9+, the limitation “a pair of supporting structures […] a pair of sleeves […] a hollow structure […] a sealed end to an open end and includes: a rotatable magnet […]; a sleeve flange […]; [etc.]” (emphasis added) is vague and indefinite.  Notably, the claim fails to make clear what element(s) “includes” the listed items of “a rotatable magnet,” “a sleeve flange,” etc.
Regarding claim 8, lines 10-11, the limitation “a coil groove extending circumferentially along an inner wall of the sleeve adjacent to the open end” (emphasis added) is vague and indefinite.  Notably, the claim fails to make clear what element(s) is/are “adjacent to the open end”.
Regarding claim 8, lines 13-14, the limitation “a vibration device configured to move longitudinally relative to the pair of sleeves including: an oscillating rod […]; a pair of vibration guide rods […]” (emphasis added) is vague and indefinite.  Notably, the claim fails to make clear which of the listed elements is “including” the “oscillating rod” and other listed elements.
Regarding claim 8, lines 16-17, the limitation “a pair of vibration guide rods, each of the vibration guide rods extending from a first end to a second end, fixedly connecting to the oscillating rod, and comprising: an upper guide rod; […]” (emphasis added) is vague and indefinite.  
First, the claim fails to make clear what element(s) is/are “fixedly connecting to the oscillating rod”.
Second, the claim fails to make clear what element(s) is/are “comprising: an upper guide rod; […]”.
Regarding claim 8, second page, line 6, the limitation “the pair of sleeves” is recited.  There is insufficient antecedent basis for this limitation in the claim, thereby rendering the claimed invention vague and indefinite.  Notably, the claim previously introduced “a pair of sleeves” for “each of the supporting structures”.  Thus, there are multiple “pair[s] of sleeves” and the recitation of “the pair of sleeves” (in the singular) fails to make clear whether only a single “pair of sleeves” is being further limited, or both pairs are being further limited, or whether, e.g., the single “pair of supporting structures”—i.e., the only “pair” which would have proper antecedent basis when referred to with “the” in the singular—is being further limited.
Regarding claim 8, second page, line 6, the limitation “a ring-shaped magnet mounted thereon” (emphasis added) is vague and indefinite.  Notably, the claim fails to make clear on what other element(s) the “ring-shaped magnet” may be “mounted”.  Instead of using the adverb “thereon,” it is suggested that Applicant explicitly state each element—for example: a magnet mounted on the rod.
Regarding claim 8, second page, lines 6-7, the limitation “a fixed magnet fixedly attached to an end thereof” (emphasis added) is vague and indefinite.  Notably, the claim fails to make clear of what other element(s) the “end” belongs.  Again, explicit recitation of the element(s) rather than use of an adverb (“thereof,” “thereon,” etc.) is suggested.
Regarding claim 8, second page, lines 7-8, the limitation “a shift fork structure fixedly attached to the fixed magnet” is vague and indefinite.  Notably, the claim fails to make clear what a “shift fork structure” may comprise, or what purpose it may serve to achieve the claimed function of “power generation”.
Regarding claim 8, second page, lines 9 and 11, the limitations “the vibration guide rod,” “the rotatable magnet” (both recited in the singular) are recited.  There is insufficient antecedent basis for these limitations in the claim, thereby rendering the claimed invention vague and indefinite.  As discussed above regarding the recitation of “the pair of sleeves,” it appears that there are multiple “vibration guide rod” and “rotatable magnet” features.  By reciting each of these features in the singular, the claim fails to make clear to which one(s) reference is intended to be made.
Regarding claim 9, the limitations “the fixed magnet” (singular), “the rotatable magnet” (singular), “the sealed end” (singular), “the respective one” (singular) are recited.  There is insufficient antecedent basis for these limitations in the claim, thereby rendering the claimed invention vague and indefinite.  See discussion above regarding the lack of clear antecedent basis for these features recited in the singular, as claim 8 appears to set forth multiples of each.
Regarding claim 10, the limitation “the plurality of extensions extending from the rotatable magnet along a longitudinal axis of the rotatable magnet” (emphasis added) is vague and indefinite.  Notably, the claim fails to make clear what a “longitudinal axis of the rotatable magnet” may comprise—that is, no directionality of “longitude[e]” has been defined.  Furthermore, as best understood, the “shift levers,” which was the term used in the claims prior to be replaced by the term “extensions,” as illustrated in at least Fig. 5, do not appear to be “extending from the rotatable magnet along a longitudinal axis of the rotatable magnet” as claimed.
Regarding claim 19, the limitations “A vortex-induced vibration power generation device configured to generate electricity by converting ocean current energy into mechanical energy […],” “a power generating coil,” etc., are, together, vague and indefinite.  Notably, the claim sets forth a “power generation device” but fails to make clear how the device may be “configured to generate electricity,” especially by “by converting ocean current energy into mechanical energy” as claimed.
Regarding claim 19, first page, lines 3-4, the limitation “a frame including an upper portion and a lower portion, each of the upper and lower portions comprising a pair of sleeves and a connection rod extending therebetween” is vague and indefinite.  Notably, the claim list several features (“a frame,” an “upper portion,” a “lower portion”) but fails to make clear “between” what two elements the “connection rod” may be “extending”.  Again, it is recommended that Applicant explicitly state the feature(s) to which reference is intended to be made.
Regarding claim 19, second page, lines 3-4, the limitation “a ring-shaped magnet mounting groove extending circumferentially along at least a portion thereof” (emphasis added) is vague and indefinite.  Again, it is recommended that Applicant explicitly state the feature(s) to which reference is intended to be made.  Here, the claim appears to be requiring that the “ring-shaped magnet mounting groove” be “extending circumferentially along at least a portion” of itself, as there is no other noun recited in the limitation.
Regarding claim 19, second page, line 6, the limitation “a fixed magnet fixedly attached to a free end thereof” (emphasis added) is vague and indefinite.  Again, it is recommended that Applicant explicitly state the feature(s) to which reference is intended to be made.  
Regarding claim 19, second page, line 8, the limitation “the rotatable magnet” is recited.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 20, the limitations “A vortex-induced vibration power generation device configured to generate electricity by converting ocean current energy into mechanical energy […],” “a power generating coil,” etc., are, together, vague and indefinite.  Notably, the claim sets forth a “power generation device” but fails to make clear how the device may be “configured to generate electricity,” especially by “by converting ocean current energy into mechanical energy” as claimed.
Regarding claim 20, first page, line 5 to second page, line 3; the limitation “each of the sleeves having a cavity extending from an open end to a sealed end, a rotatable magnet adjacent 9Attorney Docket No. 40236/00401 -- WO 11815JKUS to the sealed end, a power generating coil mounted in a coil groove extending circumferentially from the open end along at least a portion of an inner wall of the cavity, and a sleeve flange extending radially outward from the open end” is vague and indefinite.  
First, the limitation appears to set forth a list of features but does not make clear what component(s) they are comprised by—the “power generation device,” the “frame,” or the “sleeves”.  Clarification is requested.  If “each of the sleeves” comprises all of these features, clarification may be provided by separating each one with a line indentation, as required by 37 CFR 1.75(i).  Alternatively, the claim may be amended to clearly indicate the structural relationships of the claim features.
Second, the phrase “a coil groove extending circumferentially from the open end along at least a portion of an inner wall of the cavity” is unclear.  It indicates “from” where the “coil groove” is “extending” but fails to indicate to where it extends.  Additionally, the preposition “from” renders the phrase unclear—as best understood in light of the drawings, the “open end” would be “open” along an entire “circumferen[ce]” so it is unclear how the “groove” may be “extending circumferentially from the open end”.
Regarding claim 20, second page, lines 8-10, the limitation “a first and a second ring-shaped magnet mounting groove, the first ring-shaped magnet mounting grooves extending circumferentially along at least a portion of an upper portion of the shaft and the second ring-shaped magnet mounting grooves” (emphasis added) is vague and indefinite.  Notably, the claim introduces a single “first ring-shaped magnet mounting groove” and a single “second ring-shaped magnet mounting groove”.  However, the claim then recites “the first ring-shaped magnet mounting grooves” (plural) and “the second ring-shaped magnet mounting grooves” (plural).  There is insufficient antecedent basis for these limitations in the claim, thereby rendering the claimed invention vague and indefinite.  The claim should be amended to clarify whether only a single “first” and a single “second” “groove” is required or whether multiple “grooves” of each are required.
Regarding claim 20, second page, lines 17-18, the limitation “a first shift fork structure fixedly attached to the first fixed magnet and a second shift fork structure fixedly attached to the second fixed magnet” is vague and indefinite.  Notably, the claim fails to make clear what a “shift fork structure” may comprise, or what purpose it may serve to achieve the claimed function of “power generation”.
Regarding claims 9-18, they are dependent on claim 8 and thereby inherit the deficiencies thereof.

Conclusion
The Examiner requests, in response to this Office Action, that support be shown for all language added to any original claims on amendment and any new claims.  That is, to specifically note the page(s) and line number(s) in the original specification and/or drawing figure(s) where support for newly added claim language may be found.  No new matter may be added.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. MIKAILOFF whose telephone number is (571) 270-7894.  The examiner can normally be reached Mon. - Thurs. 10am - 6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, T.C. PATEL can be reached at (571) 272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S. MIKAILOFF/Examiner, Art Unit 2832                                                                                                                                                                                                        
September 26, 2022


/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832